Citation Nr: 1137537	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 20 percent for focal seizures.

3.  Entitlement to an effective date earlier than October 4, 2005, for an award of service connection for focal seizures.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2008 rating decision granted service connection for focal seizures and assigned a 20 percent evaluation effective October 4, 2005.  The October 2008 rating action awarded service connection for hearing loss and assigned a noncompensable rating, also effective October 4, 2005.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.  

The issue of increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The symptomatology associated with the Veteran's seizure disorder throughout the appeal period is more closely approximated to minor seizure events that occur more than 10 times on a weekly basis; the weight of the evidence does not more nearly approximate one major seizure event per month.

2.  The July 2004 rating decision which denied service connection for focal seizures is final.

3.  The Veteran's claim to reopen service connection for focal seizures was received by the RO on October 4, 2005, the earliest possible effective date for entitlement to compensation benefits for focal seizures; such correspondence was received outside the applicable one year time period for appealing the July 2004 rating decision, does not express disagreement with the July 2004 rating decision, and does not express a desire to appeal that decision.

4.  There is no correspondence of record following the July 2004 letter informing the Veteran of the denial of service connection for focal seizures until the October 4, 2005 claim to reopen was received.


CONCLUSIONS OF LAW

1.  The criteria for an 80 percent evaluation, but no more, for focal seizures have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8999-8911 (2010).

2.  The criteria for an effective date earlier than October 4, 2005, for the award of service connection for focal seizures have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2002-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation and earlier effective date claims for focal seizures arise from an appeal of the initial evaluation and assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Board notes that the Veteran's seizure disorder arises from an incident in service where he was hit on the head with a tank hatch and lost consciousness.  Following discharge from service, the Veteran's seizure disorder became more serious, culminating in three episodes of loss of consciousness in 2000.  The Veteran has been receiving treatment for that condition with private physicians, particularly M.T.L., M.D., since that time.  

On March 4, 2004, the Veteran filed his initial claim of service connection for a seizure disorder.  That claim for service connection was denied in a July 2004 rating decision.  The Veteran was informed of that denial in a July 30, 2004 letter.  That communication also informed the Veteran that he could submit additional evidence within one year of the decision and explained his appellate rights, including his need to submit a notice of disagreement with the decision within one year of that letter.

In correspondence dated October 3, 2005-and received, according to the date stamp on the back of the correspondence, October 4, 2005-entitled "Reopened Claim for Service Connection," the Veteran's representative indicated that the Veteran wished to reopen his claim of service connection for focal seizures.  Attached to that correspondence is a hand-written statement from the Veteran-also date stamped October 4, 2005-dated September 19, 2005, reporting the history of the onset of his seizure disorder in 2000.

Private treatment records and letters from the Veteran's private physicians, particularly Dr. M.T.L., demonstrate consistent findings regarding the Veteran's seizure disorder as expressed in October 2005 and May 2011 letters from Dr. M.T.L.  In the October 2005 letter, Dr. M.T.L. stated that the Veteran had partial and generalized seizures.  He noted that the Veteran's seizures were under good control for some time, with one "breakthrough seizure" the previous winter when he had pneumonia.  The Veteran still had "brief episodes of interruption of consciousness which may be partial seizures."  He also had a tremor induced by his medication.  The seizures persisted despite his use of anti-seizure medications.  A treatment note associated with the file dated the same date as Dr. M.T.L.'s October letter referenced the Veteran's description of "little seizures" that occurred at any time of day and which consisted of "feel[ing] himself going in and out then com[ing] back. . . . [without] loss of consciousness. . . . [leading to] seconds of confusion."  The Veteran reported no specific provocation for these episodes at that time.

The May 2011 letter written by Dr. M.T.L. noted that the Veteran was having a number of seizure episodes in 2003, at which time he was started on anticonvulsants at that time.  Dr. M.T.L. further noted that the Veteran's "seizures have worsened [since that time], in the sense that he has more frequent small seizures."  The episodes are preceded by ringing in the ears, blurred vision and lightheadedness, but the small episodes do not have a visible interruption of consciousness.

At his May 2011 hearing, the Veteran and his spouse testified to seizure  symptomatology essentially similar to that described above.  Specifically, the Veteran testified that he has approximately three or four small seizures per day, six days per week-for an approximate number of 24 small seizure episodes per week.  He described these episodes as lasting approximately 5 seconds in duration, but that for approximately a minute prior to his episode the Veteran has symptoms such as a louder ringing in his ears, blurred vision and lightheadness.  He stated that when such occurs, particularly at work, he will excuse himself and recover after approximately two or three minutes.  He stated that such episodes usually involve some loss of memory preceding the event and leads to some confusion, as well as forgetting what he was doing just prior to the event, leading to repeating himself to his customers.  The Veteran specifically denied any convulsions during those episodes, but did note that he has a slight tremor during his seizures.  Finally, he testified that he was still employed and worked as an optician, though there is some interference with his occupation secondary to the seizure events.  

As to the earlier effective date issue, during the May 2011 hearing, the Veteran asserted that he should be granted an effective date in March 2003-when he initially filed his service connection claim-because he made contact in September 2004 with his representative who filed the October 2005 claim to reopen.  He stated that he filed paperwork with that representative and then contacted them a while later to check on the status of his claim.  It was at that point that he found out that the representative did not submit his paperwork and instead they filed a claim to reopen in October 2005.  According to the Veteran, his representative openly acknowledged his failure to respond to the July 2004 letter, creating the need to file a claim to reopen.

The May 2011 hearing testimony is somewhat similar to the Veteran's statement in his November 2009 substantive appeal, VA Form 9, which indicated that the Veteran, himself, submitted a notice of disagreement in September 2004 after failing to get in contact with his representative several times prior to that.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Evaluation Claim for Focal Seizures

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 20 percent evaluation for his focal seizures, effective October 4, 2005-the date on which he filed his initial claim for service connection.  Such a disability evaluation is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8999-8911.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Under Diagnostic Code 8911, a 20 percent evaluation requires at least one major seizure in the last two years, or at least 2 minor seizures in the last 6 months; a 40 percent evaluation requires at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly; a 60 percent evaluation requires on average at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week; an 80 percent evaluation requires on average at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly; and, a 100 percent evaluation requires on average at least 1 major seizure per month over the past year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2010).

38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1) defines a major seizure as being characterized by the generalized tonic- clonic convulsion with unconsciousness.  Note (2) defines a minor seizure as a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).

On the basis of the foregoing evidence, the Board finds that an 80 percent evaluation is warranted for the Veteran's seizure disorder throughout the appeal period.  The Board initially notes that the clinical evidence never dictates an express number of seizure events that occur, but merely describes them as being "more frequent."  The lay evidence of record indicates that such episodes occur approximately three or four times daily, equaling approximately 24 weekly seizure events.  The Board finds this lay evidence, seemingly confirmed by the clinical evidence of record, to be competent and credible evidence as to the nature and severity of the Veteran's seizure symptomatology. 

Moreover, the evidence of record described these seizure events as "small," "partial," or "little," and noted that they involved slight tremoring, lightheadedness, blurred vision and ringing in the ears without visible loss of consciousness; the Veteran also described the events as lasting approximately 5 seconds in duration and as being preceded by approximately a minute of pre-warning symptoms.  The Veteran denied, and the clinical evidence does not note, any "breakthrough" or convulsive seizures during the appeal period.  

On the basis of these descriptions, the Board finds that such seizure events are more closely approximated to minor seizures as defined by 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2) as opposed to major seizures defined by Note (1).  Given that such minor seizure events occur more than 10 times weekly, the Board finds that such a disability picture more closely approximates to an 80 percent evaluation.  A higher evaluation is not for application in this case because the Veteran does not have major seizure events on a monthly basis.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8999-8911.  In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected seizure disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his seizure disorder.  Rather, the record reflects that he is still employed as an optician.  Since there is no evidence of record that the Veteran is unemployed or that his seizure disorder prevents him from securing and following substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Earlier Effective Date Claim for Focal Seizures

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2002-2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2011).

A notice of disagreement is a written communication from a claimant or her representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (AOJ, which is the RO in this case) and a desire to contest the result.  38 C.F.R. § 20.201 (2011) (emphasis added).  No special wording is required, but the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has described the notice of disagreement as the least burdensome of procedural requirements in veterans benefits law.  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).

In this case, the Veteran initially claimed service connection for focal seizures in March 2004, not March 2003 as he erroneously stated at his May 2011 hearing.  That notwithstanding, that claim for service connection was denied in a July 2004 rating decision.  The Veteran was informed of that denial in a July 30, 2004 letter.  

The Veteran has not asserted that he did not receive or that he was unaware of the July 2004 denial.  In fact, his written statement on his November 2009 substantive appeal demonstrates his awareness, as he attempted to contact a representative about the July 2004 denial.  

Moreover, "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ("the presumption of regularity . . . applies to the VA mailing of the RO decision in the same manner as it applies to the BVA mailing of the decision" (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (Ashley I))).  It is acknowledged that the presumption of regularity may be rebutted by the submission of "clear evidence to the contrary." Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274; Ashley I, supra.  

The presumption of regularity applies in this case.  Indeed, there is no showing that the notice was returned as undeliverable, for example.  Therefore, in order for the Board to find an earlier effective date, a notice of disagreement must have been submitted on or prior to July 30, 2005, or else the July 2004 rating decision is final.  

In this case, the July 2004 rating decision is final.  The Board notes that there is no correspondence submitted prior to the October 4, 2005, claim to reopen in the record.  While the Veteran asserts that he submitted a September 2004 notice of disagreement himself, no such document is of record.  Thus, this statement is inherently incredible in light of the lack of any such documentation and given the Veteran's later account of the events at his May 2011 hearing.  Specifically, at the May 2011 hearing, the Veteran stated that he submitted his paperwork-presumably a notice of disagreement-to his representative, not to VA.  

Moreover, the October 4, 2005 correspondence specifically notes a claim to reopen service connection for focal seizures.  Again, the Veteran's own testimony in the May 2011 hearing indicates that he was told by his representative at that time told him that they were going to file a claim to reopen because they had not responded to the July 2004 letter.  The October 4, 2005 letter, while specifically noting the July 2004 rating decision, can not constitute a notice of disagreement as it is untimely (more than one year following the issuance of notice on the July 2004 rating decision).  38 C.F.R. § 20.302.  

While it is unfortunate that the Veteran may have submitted a notice of disagreement to his representative who failed to file it to VA on his behalf, the fact remains that no such document was received by VA within the applicable one year time period for filing a notice of disagreement.  In light of the lack of a timely filed notice of disagreement, the July 2004 rating decision is considered final.  

The Veteran filed a claim to reopen, which was received by VA on October 4, 2005; such claim was subsequently reopened and granted.  By law, the earliest assignable date on which service connection can be granted is the date of receipt of the claim to reopen-in this case, October 4, 2005.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An 80 percent evaluation for focal seizures, beginning October 4, 2005, is granted, subject to the regulations controlling the payment of monetary benefits.

An effective date earlier than October 4, 2005, for the award of service connection for focal seizures is denied.


REMAND

The Veteran's last VA examination for his bilateral hearing loss was conducted in September 2008.  He has since been issued hearing aids, suggesting that his hearing has worsened since his last examination.  Accordingly, the Board finds that a remand is necessary in this case in order to afford the Veteran a new VA examination for his bilateral hearing loss in order to determine the current nature and severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Providence VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss since discharge from service.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiologic examination with an appropriate examiner in order to determine the current nature and severity of the Veteran's bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's lay complaints of hearing loss and its effect on his activities of daily living and occupational functioning.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluation claim for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


